Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
This office action is in response to the amendment filed 11/18/2020, wherein claims 1-20 are pending. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3,8, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Leary et al. (U.S. 20170360155).
	Regarding claim 1, Leary teaches an article of footwear (100) comprising: a heel region, a forefoot region spaced apart from the heel region, and a midfoot region disposed between the heel region and the forefoot region (see annotated fig.); an upper (120,200) including a body (120) and a unitary support frame (200) attached to the body (para. 43); a sole structure (110) attached to and underlying the upper (para. 36, figs. 1-3); the unitary support frame supporting the body over the sole structure (paras. 42-44, would provide support by adding stiffness to the body and holding the body adjacent the wearer’s foot when inflated) and the body defining a foot-receiving cavity over the sole 
Regarding claim 2, Leary teaches the unitary support frame has a first medial segment extending upwardly and forwardly on the medial side to the medial peak (segment of 210 extending up to medial peak, fig. 2), a first lateral segment extending upwardly and forwardly on the lateral side to the lateral peak (segment of 210 extending up to lateral peak, fig. 3), and a front segment  (210 extending from lateral peak to medial peak) extending downwardly and forwardly from the medial peak and the lateral peak (extends downward and forward from medial and lateral peaks per figs. 2,3).
Regarding claim 3, Leary teaches the front segment defines a front peak disposed over a central top region of the body and forward of the ankle opening (see fig. 5 and annotated fig. 2).

Regarding claim 20, Leary teaches the unitary support frame (200) is attached to an exterior surface of the body (para. 43).

    PNG
    media_image1.png
    922
    1122
    media_image1.png
    Greyscale





    PNG
    media_image2.png
    922
    1080
    media_image2.png
    Greyscale



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-3, 8-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pratt et al. (U.S. 20170303632) in view of Leary et al. (U.S. 20170360155).

Regarding claim 1, Pratt teaches an article of footwear (100, figs. 7a,7b) comprising: a heel region, a forefoot region spaced apart from the heel region, and a midfoot region disposed between the heel region and the forefoot region (see annotated fig. 1); an upper (100 excluding sole structure) including a body and a frame attached to the body (see annotated fig.); a sole structure attached to and underlying the upper (fig. 7A); the body defining a foot-receiving cavity over the sole structure and an ankle opening in communication with the foot-receiving cavity (figs. 7A,7B); the frame defining a lateral peak at a lateral side of the article of footwear (see annotated fig.), and extending forwardly and downwardly from the lateral peak and around the ankle opening (figs. 7A,7B), the unitary support frame is directly attached to the sole structure at the midfoot region and the heel region (see annotated fig., extends into beginning of midfoot region) and is not directly attached to the sole structure at the forefoot region (figs. 7A,7B) and teaches that in figs. 7A,7B, the quarter panels extend to a rear portion of the shoe to provide a structure and function similar to material stiffener 160 (para. 68) and that the shoe upper can have tightening and loosening features to adjust fit (para. 64),but doesn’t describe the particulars of the frame as called out by the examiner in the annotated fig., and doesn’t show the medial side of the shoe and therefore fails to teach the frame being a unitary support frame, the frame supporting the body over the sole structure, the frame defining a medial peak at a medial side of the article of footwear, and extending forwardly and downwardly from the medial peak and around the ankle 
Leary teaches an article of footwear (100) comprising: an upper (120,200) including a body (120) and an inflatable unitary support frame (200) attached to the body (para. 43), the unitary support frame having a symmetric shape about a longitudinal axis (fig. 10), the unitary support frame supporting the body over the sole structure (paras. 42-44, would provide support by adding stiffness to the body and holding the body adjacent the wearer’s foot when inflated) and the body defining a foot-receiving cavity over the sole structure and an ankle opening in communication with the foot-receiving cavity (para. 40, figs. 1-3); the unitary support frame defining a medial peak at a medial side of the article of footwear and a lateral peak at a lateral side of the article of footwear (see annotated figs.), and extending forwardly and downwardly from the medial peak and from the lateral peak and around the ankle opening (figs. 1-3,5), wherein the unitary support frame is configured as an arch over the sole structure forward of the ankle opening that extends from the lateral side to the medial side to suspend the body over the sole structure and inhibit collapse of the body toward the sole structure (figs. 1-3, particularly when inflated because it would add stiffness).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have formed the frame of Pratt as an inflatable unitary support frame, the frame supporting the body over the sole structure and having a symmetric shape about a longitudinal axis such that the unitary 

    PNG
    media_image3.png
    806
    1154
    media_image3.png
    Greyscale

Regarding claim 2, the Pratt/Leary combined reference teaches the unitary support frame has a first lateral segment extending upwardly and forwardly on the lateral side to the lateral peak (see annotated fig.), a first medial segment extending upwardly and forwardly on the medial side to the medial peak (symmetric with lateral 
Regarding claim 3, the Pratt/Leary combined reference teaches the front segment defines a front peak disposed over a central top region of the body and forward of the ankle opening (see annotated fig.).
Regarding claim 8, the Pratt/Leary combined reference teaches the unitary support frame extends continuously from the sole structure at the medial side in the heel region of article of footwear, over the foot-receiving cavity forward of the ankle opening, and to the sole structure at the lateral side in the heel region (per combination of claim 1).
Regarding claim 9, the Pratt/Leary combined reference teaches the unitary support frame includes a base extending along the sole structure at a rear of the heel region (back half of the heel region) of the article of footwear  (see annotated fig.) from the lateral side to the medial side (fig. 7A, medial side and lateral side symmetric, examiner also notes that Leary teaches the heel region of the frame being continuous between medial and lateral sides, para. 46) .
Regarding claim 10, the Pratt/Leary combined reference teaches the unitary support frame has a first lateral segment extending upwardly and forwardly on the lateral side to the lateral peak (see annotated fig.) and a first medial segment extending upwardly and forwardly on the medial side to the medial peak (medial side and lateral side symmetric); and the first lateral segment and the first medial segment extend upwardly from the base (fig. 7A, symmetric on medial side).

Regarding claim 12, the Pratt/Leary combined reference teaches the lateral arm tapers in the forward direction to a lateral extremity in the midfoot region (pointed end of lateral arm, fig. 7A), and the medial arm tapers in a forward direction of the article of footwear to a medial extremity in the midfoot region of the article of footwear (medial side and lateral side symmetric).
Regarding claim 13, the Pratt/Leary combined reference teaches the unitary support frame includes a heel support segment (A, see annotated fig.)  that extends upwardly from the base at the rear of the heel region (back half of the heel region).
Regarding claim 14, the Pratt/Leary combined reference teaches the upper comprises a front section (forward of heel section) and a hinged heel section (See annotated fig., hinged via 130 and/or 140 of 110, paras. 35, 70,79, figs. 7A,7B ); the front section includes the body (See annotated fig.); and the hinged heel section is pivotable relative to the body at the rear of the heel region (paras. 35, 70,79, figs. 7A,7B).
Claims 4, 5, 6, 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pratt et al. (U.S. 20170303632) in view of Leary et al. (U.S. 20170360155) and further in view of Voorhees (U.S. 20120317836).
Regarding claim 4, the Pratt/Leary combined reference teaches the body has a tongue (fig. 7A), the unitary support frame has a front segment disposed forward of the 
Voorhees teaches an article of footwear (100) having a body (102,104) including a tongue (124), and padding (600,610) secured to the tongue and body (paras. 50-59) and extending to a forward edge of the ankle opening (figs. 1,8), wherein the padding is thicker than the body (figs. 8,9).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have added padding to the tongue of the Pratt/Leary combined reference thicker than the body, the padding being secured to the body in view of Voorhees such that the padding extends rearward of the front segment of the unitary support frame to a forward edge of the ankle opening, in order to provide increased cushioning (para. 52) and comfort to the wearer.

Regarding claim 5, the Pratt/Leary combined reference teaches a portion of the body is disposed forward of the front segment of the unitary support frame (see annotated fig.)  and is characterized by an absence of padding (padding only added to the tongue).
Regarding claim 6, the Pratt/Leary combined reference teaches the padding extends upwardly and rearwardly of the front segment of the unitary support frame and partially defines a tongue (per claim 4, fig. 7A of Pratt, figs. 8,9 Voorhees).


Pratt teaches another embodiment with a tongue stiffener formed of plastic further defining the tongue (para. 66, fig. 6A) to aid in rebounding to a closed position after a user’s foot has enters the shoe  (para. 66).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have added a plastic tongue stiffener to the Pratt/Leary combined reference rearward of the front segment of the unitary support frame to the ankle opening further defining the tongue further in view of Pratt in order to aid in rebounding to a closed position after a user’s foot has enters the shoe  (para. 66 of Pratt).
the Pratt/Leary combined reference doesn’t specifically teach the material of the body forward of the front segment and therefore doesn’t teach  the body comprises a first material disposed forward of the front segment of the unitary support frame.
Leary teaches an upper body including a portion disposed forward of the front segment of the unitary support frame formed of Lycra to provide stretch (para. 38).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have formed the body including a portion disposed forward of the front segment of the unitary support frame  .
Claims 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pratt et al. (U.S. 20170303632) in view of Leary et al. (U.S. 20170360155) and further in view of Dillenbeck (U.S. 20110271556).
Regarding claim 15, the Pratt/Leary combined reference fails to teach the upper comprises a first pull loop secured to the front section forward of the ankle opening, and a second pull loop secured to the hinged heel section rearward of the ankle opening.
Dillenbeck teaches footwear having an upper comprises a first pull loop, and fastener (52, can be pulled) secured to the front section forward of the ankle opening (para. 17, figs. 1-3), and a second pull loop (88) secured to the heel section rearward of the ankle opening (figs. 1-3, para. 23).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have added a first pull loop and fastener secured to the front section forward of the ankle opening, and a second pull loop secured to the hinged heel section rearward of the ankle opening of the Pratt/Leary combined reference in view of Dillenbeck in order to aid in putting on and taking off the footwear.
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pratt et al. (U.S. 20170303632) in view of Leary et al. (U.S. 20170360155) and further in view of Hopkins et al. (U.S. 20180110287).

Hopkins teaches footwear having a hinged heel section and an elastic heel band (154) extending around the hinged heel section from the medial side to the lateral side (para. 85)(figs. 4-8).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have added an elastic heel band extending around the hinged heel section from the medial side to the lateral side of the Pratt/Leary combined reference in view of Hopkins in order to further bias the heel section into the closed position and to further maintain the heel section in the closed position while providing increased support around the back of the heel section.
Claims 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pratt et al. (U.S. 20170303632) in view of Leary et al. (U.S. 20170360155) in view of Candrian et al. (U.S. 20080289222).
Regarding claim 18, the Pratt/Leary combined reference fails to teach an exterior surface of the body is impermeable to liquid.
Candrian teaches footwear having a body formed of rubber (thereby having an exterior surface impermeable to liquid)(fig. 1, para. 19).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have formed the body of the Pratt/Leary combined reference out of rubber such that an exterior surface of the body 
Regarding claim 19, the Pratt/Leary combined reference fails to teach the body comprises natural or synthetic leather.
Candrian teaches footwear having a body formed of leather (fig. 1, para. 19).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have formed the body of the Pratt/Leary combined reference out of leather in view of Candrian in order to provide a flexible but sturdy upper. Additionally, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use (MPEP 2144.07).
Allowable Subject Matter
Claim 17 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to the pending claims have been considered but are moot because the arguments do not apply to the combination of references being used in the current rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABBY M SPATZ whose telephone number is (571)270-0579.  The examiner can normally be reached on M-F 10:00-6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ABBY M SPATZ/           Examiner, Art Unit 3732    

/NATHAN E DURHAM/           Primary Examiner, Art Unit 3732